DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed January 15, 2021 is received and entered.
2.	Claims 1 – 3, 6 – 8, 10 – 12, 14 – 16, and 18 – 19 are amended.  Claims 13 and 20 are cancelled.  Claims 21 – 22 are newly added.  Claims 1 – 12, 14 – 19, and 21 – 22 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 12, 14 – 19, and 21 – 22 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 12, 14 – 19, and 21 – 22 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Sulai et al. (U.S. Pub. 2018/0284884), Blum et al. (U.S. Pub. 2019/0265476), Birnbaum et al. (U.S. Pub. 2010/0188488), Kunitomo et al. (U.S. Pub. 2019/0197994), Ding et al. (U.S. Pub. 2018/0364486), Waldern et al. (U.S. Pub. 2018/0188542), Waldern 2 et al. (U.S. Pub. 2020/0026074), Klug et al. (U.S. Pub. 2018/0210146), Cai et al. (U.S. Patent 10,353,203), Robbins et al. (U.S. Pub. 2015/0125109), Popovich et al. (U.S. Pub. 2016/0209657), and Browy et al. (U.S. Pub. 2020/0150424).
Regarding claim 1, neither Sulai nor Blum nor Birnbaum nor Kunitomo nor Ding nor Waldern nor Waldern 2 nor Klug nor Cai nor Robbins nor Popovich nor Browy teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a controller configured to control each of the plurality of switchable out-coupling gratings to operate in a diffraction state to decouple the image light out of the waveguide during a virtual-world subframe of a display frame, and to operate in a non-
Regarding claim 14, this claim is allowed for at least the same reasons set forth above with regard to claim 1.
Regarding claims 2 – 12, 15 – 19, and 21 – 22, these claims are allowed based on their respective dependence from claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/RYAN A LUBIT/Primary Examiner, Art Unit 2626